  Case 1:20-cv-21339-AKK Document 41 Entered on FLSD Docket 07/28/2020 Page 1 of 6




                         U N IT ED ST AT E S D IST RICT C O U R T
                         SO U T H ER N D IST RICT O F FLO RID A
                                   M IA M I D IVISIO N


  JONATHAN M ULLANE,                                           DocketNo.1:20-CV-21339-AKK

            PIainr4#;
                   '                                                                        D
                                                                     FILED BY
                                                                                            ' D.C.
                                                                                       z.
                                                                          JdL 28 >
                                                                                 22
                                                                                  A22
FEDERICO A.M OREN O,                                                        ANGELA E NoeuE
ALISON W .LEHR,and                                                        scLE9K iJ.S.D1S'rcT
                                                                            .D.o:FLA. -
BENJAMIN G.GREENBERG,                                                                  MIAr2i
intheirindividualand oë cialcapacities,

               Defotdants.
                                             l

                PLAW TW F'S REN EW ED M O TION FOR REFEQQ AI,TO
                    TIV VO LU NTEER AW ORNEY PROGRAM
                  AN D W CORPOM TED M EM ORAND UM O F LAW


       COM ES NOW PlaintiF Jonathan M ullane (hereinafter,ïtplaintifr'')in the above-cap-
tioned cause,and respectfully movesthisH onorable Courtto referthism atterto the Southern

DistrictofFlorida'sVolunteerAttorneyProgram ,andto placethiscaseon the Southern District

ofFlorida'slistofavailablecasesforconsideration byvolunteerattorneys.l

       In supporthereof,PlaintiF would show unto theCourtasfollows:

1.     On M arch 27,2020,theundersigned timelyandappropriatelym ovedfortheappointm ent

       ofcounselinthismatter(ECF 3).Thismotionwasunopposed.




1Seegenerallyhqps://-   .isd.uscouls.gov/How-Request-volunteer-Attooey-pro-Bono
 Case 1:20-cv-21339-AKK Document 41 Entered on FLSD Docket 07/28/2020 Page 2 of 6



     On April8'
              ,2020,via PaperlessOrder,the said tm opposed modon wasdenied by Chief

     JudgeK.W chaelMoorewithout:healing(ECF 161priortorecusal.
     Through theinstantm odonyPlaino herebyrespecffully renewshismouon forreferralto

     theSouthem D istrictofFlorida'sVoltmteerAttorneyProp am .

4.   TheEleventh Circuithasconsistendyheld that,altlloughthereisno constim tionalrightto

     legalrepresentadon in civilcases,in civilacdonswherein the facts and legd issues are

     ftnovelorcomplexlj)''theappointmentofcounseliswarranted.See.e.g.,Kilgov.Ricks.
     983F.2d189,193(11+ Cir.1993).Indeed,inRicks,supra,theEleventhCirctlitreversed
     theD istric'tCourt'sdenialofcounselto zproseM gantin acivilacion.lbid.

     In thecaseatbar,neitherthefactsnorthe legalissuespresented arestraightforward. The

     operadvecomplnintassertsclaimspursuantto,intc alia,(1)claimstmderfederalcommon
     law ,wk.Bivensv.Six Unknown Named AgentsofFederalBureau ofN arcodcs, 403 U.S.

     388(1971);and(2)theRacketeerInfluencedandCom ptOrganizadonsAct(ttRICO''),
     18U.S.C.jj1964(a),(c).AsevidencedbytherelevantEleventhCircuitjurisprudence,
     such causesofacdon ;retïcom plex''and arenoteasilywell-pleaded.

6.   Perhaps m ore im portantly,the ineant acdon asserts claim s against inter alia a United

     StatesDistrictludge,towit,DefendantFedericoA.Moreno.Asofthetimeofwridng,tbis
     DefendantcontinuestoserveasaDistrictludgeintheSouthernDistrictofFlorida.
     Duetotheprominenceandprofessionaldtleoftlv pârticularDefendant,theundersigned
     hu tmsurprisinglybeen unableto retin localcotm selin theSouthern DistrictofFloridato

     representhim in thismatter- allofwhom (tmderstandably)fearretaliation and hnrm to
     theirown careers:nd legalpracdces.W herefore,referralofthisacdon to the Voltmteer



                                           2
 Case 1:20-cv-21339-AKK Document 41 Entered on FLSD Docket 07/28/2020 Page 3 of 6




        AttorneyProgram willhelp rem edythisundesirableand atypicalsituation,andwould serve

        theinterestsofjustice.
8.      In addition to the foregoing,Plaintif ispresently tmemployed asa directconsequenceof

        the unlawfulconductofDefendantsherein.Undersuch circum stances,the relativeeco-

        nomicburdenofretainingprivatecounseltoprosecutethebonajdeclaimsassertedherein
        isundulyburdensome.

9.      Plaintif,whoistmemployedsolelyasaresultofDefendants'unlawfulconduct,iscurrently

        deprived oflegalrepresentation.Atthe same tim e,Defendantsherein- allofwhom are

        employed,andthereforehavethefmancialresourcestoafordprivatecounsel- area1lrep-

        resented in thisaction bycounsel&om theUnited StatesAttorney'sOëce ((tUSAO'')
        through public ftm ding,and atno personalexpense to Defendantsthem selves.zAccord-

        ingly,itisrespectfully submitted thatreferraltotheSouthernD istrictofFlorida'sVolun-

        teerAttorneyProgram wouldservetheappearanceofjusticeinthismatter.
10.     Asofthetim eofwriting,theundersignedhasheretoforebeen unableto subm itanyslings

        electronicallyviaCM /ECF.Thisisproblematicbecause,amongstotherongoingfilingis-
        sues,numerousftlingshaveunfortunatelybeenerroneouslyscanned bytheClerkofCourt.

        See generally ECF 9 and 28.Indeed,these serious issues are readily confrm ed by the




228C.F.R.50.15@)unambiguouslyprovides,inpertinentpart:tdllegal)(rlepresentationisnotavailabletoafederal
employeewheneverglgtqheconductwithregardtowhichtheemployeedesiresrepresentationdoesnotreasonably
appeartohavebeenm rformedwithlntlzescopeofMsemploymentwitllthefederalgove- ment(....)''(Em-
phasissupplied).Takingtheavermentsoftheoperativecomplaintastrue,noneoftheallegedactsandomissionsof
Defendantshereincanpossiblybeconstruedasbeingwithinthettscopeofemployment''and/orjobdescriptionof
anyfederalemployee.Accordingly,Defendants'taxpayer-fundedrepresentadoninthismatterappearstobeimproper
andprohibitedpursuantto28C.F.R.50.1509.Theindividually-namedDefendantshereinhaveallbeenappropriately
sued in theirindividualcapacities,and no claimshavebeen asserted againstthe United Statesoritsagenciesinthis
action.


                                                     3
   Case 1:20-cv-21339-AKK Document 41 Entered on FLSD Docket 07/28/2020 Page 4 of 6



         docketsheetin thismatter.3The allowanceoftheinstantmodon forreferraltotheSouth-

         ern DistrictofFlorida'sVolunteerAttorneyProgram wouldforeseeablyhelp remedythese

         ongoingfllingissues,aslocalcotmselwouldpremlmablyhaveaccesstotheCM /ECF plat-
         form .

         Asam atterofboth proceduraland substandvedueprocess,paY esmustbee orded afl1l1

         andfairoppornlnitytobeheardbytheCourt,topetitionthejudiciaryforredressasneeded,
        and to haveunfettered accessto thecourts.Asapractkalm atter, ifinacctlrate and/orer-

        roneouscopiesofPlaintie sflingsarebeingpresentedto thisCourton hisbehalf- which

        isunfortunatelythecasehere-theundersi>edisconsequendyandA/r /beingdeprived
        ofhisconstitudonalrighttobefullyand fairlyheard by theCourtin thisacdon,and tohave

        accesstothe courts.Notonly willreferralto the Southern DistrictofFlorida'sVolunteer

        Attorney Prop'
                     am help remedy these seriousand ongoing 61ing issues) itwillensttrethat

        theundersiN ed'sconsdm donalrightsunderthePeidon ClauseoftheFirstAm endment
                                                                                                      ,

        interalia,are upheld.Further,itwillensm e tlmtPlainte isprovided with a flll1and fair

        opporttmitytoprosecuteallofthe&- JA causesofacdon assertedherein,and thatthe
        relevantarpzm entsofeach side can beappropriately expotmded forthe Court'sconsider           -




        ation.

12. Theappointmentofcotmselwillpromotejudicialeconomy,andwillcertninlyassistinthe
        tim elyresolutionofthelitigadonbetween thePardeshereto         .




13.     NoDefendantwillbeprejudicedbythereliefrequestedherein.

3The Clerk ofCourt'sOEcehasadvised that, forreasonsreladng to the ongoing pandemic, itiscurrendy short-
ste ed and thereforetmabletoimmediatelyremedyi eseongoingissuesvis-à-visscannedpaperGlings. Fuebercom-
plicatingthesimadonisthefactthatmanyofitsem ployeesarenotphysicallyintheM iamiconrthouse,and arework-
ingremotelyfrom homeduetothepandernic.


                                                  4
 Case 1:20-cv-21339-AKK Document 41 Entered on FLSD Docket 07/28/2020 Page 5 of 6




                                     CO NCLU SION

       W IIEREFO QE,on the above-mentioned premises, PlaintiF prays that this H onorable

Courtenteran orderplacingthismatteron theSouthern DistrictofFlorida'slistofavailablecases

forconsideration by attorneysoftheVolunteerAttorneyProgram .

AtCambridge,M assachusetts,                     Respectfullysubmitted,
This22ndDayofluly,2020
                                                /s/lonathanM ullane
                                               JONATY MULLANE
                                               Plaintiflèrpse
                                                30 DonnellStreet
                                                Cambridge,M A 02138
                                               Te1.:(617)800-6925
                                               j.mullane@icloud.com

                            L.R.7.1(a)(3)CNRTIFICATION
      InaccordancewithL.R.7.1(a)(3),theundersignedherebycertifiesthatconferwithcounsel
forDefendantshereiningoodfaithviatelephoneonltlly20,2020.Onluly22,2020,viaelectronic
correspondence,counselindicated thatheopposesPlaintic srequestforan attorney.

                                               /s/TonathanM ullane
                                               JONATHAN M ULLANE

                             CERTW ICATE OF SERW CE

      Theundersignedherebycertiliesthatonluly22,2020heservedatruecopyoftheforego-
ing filing to each Party herein via electronic correspondence addressed as follows: dex-
ter.lee@usdoj.gov.
                                               /s/JonathanM ullane
                                               JONATHAN M ULLANE
Case 1:20-cv-21339-AKK Document 41 Entered on FLSD Docket 07/28/2020 Page 6 of 6
                                                              &                 &            N
                                                               >                o               *

                                                              >=
                                                              q
                                                             AN
                                                                g >
                                                                . :
                                                               fo (n R
                                                                     c
                                                            x
                                                                                F
                                                            >                   O
                                                              J X
                                                              @




                              C   7
                   j 5f
                      @
                   ZO j
                      =E      j   D
                                  F
                                                            r>.1
                                                            . .j
                                                            $  J
                                                                                '
                                                                                *
                                                            *l                  (7
                   (P > :
                        >         Q                         JC...               $Fn
                              1   r
                                                            t3z....'j
                                                            r'      .
                                                                                '
                                                                                .'
                                                                                 ..
                                                                                 ,
                                                                                 .,.'41:t
                                                                                   Ij
                                                                                    q
                                                            l:
                                                            ë
                                                            e- r
                   N      r   œ   G
                                                            ç%z.t
                                                                                 kw
                                                                                w-
                   ë
                          M
                              7   l                                             wXC
                                                                                7'
                                                                                 .j?>

                                                                                P'
                                                                                ..r''i.
                                                                                 .
                                                                                 .



                          c   X
                              p
                          R                             .. j. .1
                                                               z $ . .ï..
                              2                             1t    .l
                                                                  1  t
                                                                     '
                                                                     k5
                                                                !. '; 1.
                              c
                              N
                              -
                                                        /'/)/' /
                              1                             $#
                                                            ,.

                                                            t
                                                   t5
                                                    k.h
                                                      ' .
                                                                                 j3..
                                                                                    j
                                                                                    .
                                                                                    '
                                                                                    i       .
                                         js.--- .-                                  - .j
                                                                                       #
                                                                                        ;
                                             .
                                         i                                                  5
                                                   .7
                                                    ;       . .r
                                                   .                           ;t
                                         p                                j                 ':
                                                                         :L.
                                                                        .z

                                        j' .*
                                            . ..                  . o.
                                                                                            j
                                                                                            !
                                                       'v .r                   1t t* !s
